Name: Commission Regulation (EC) No 836/2003 of 15 May 2003 amending Regulation (EC) No 2103/2002 approving operations to check conformity to the marketing standards applicable to fresh fruit and vegetables carried out in South Africa prior to import into the European Community
 Type: Regulation
 Subject Matter: Africa;  marketing;  plant product;  trade
 Date Published: nan

 Avis juridique important|32003R0836Commission Regulation (EC) No 836/2003 of 15 May 2003 amending Regulation (EC) No 2103/2002 approving operations to check conformity to the marketing standards applicable to fresh fruit and vegetables carried out in South Africa prior to import into the European Community Official Journal L 121 , 16/05/2003 P. 0003 - 0004Commission Regulation (EC) No 836/2003of 15 May 2003amending Regulation (EC) No 2103/2002 approving operations to check conformity to the marketing standards applicable to fresh fruit and vegetables carried out in South Africa prior to import into the European CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 47/2003(2), and in particular Article 10 thereof,Whereas:(1) Commission Regulation (EC) No 2103/2002(3) sets out in its Annex II a model of certificate referred to in Article 7(3) of Commission Regulation (EC) No 1148/2001 of 12 June 2001 on checks on conformity to the marketing standards applicable to fruit and vegetables(4), as last amended by Regulation (EC) No 408/2003(5).(2) The South African authorities have informed the Commission that the certificate used has been amended.(3) Regulation (EC) No 2103/2002 should therefore be amended accordingly.(4) In order to avoid practical and commercial difficulties it should be possible to use the existing model certificate until 30 June 2003.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Annex II to Regulation (EC) No 2103/2002 is replaced by the text in the Annex to this Regulation.Article 2This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union.It shall apply as from 1 June 2003. However, certificates according to the model in Annex II to Regulation (EC) No 2103/2002 in its version of the 28 November 2002, can also be used until 30 June 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 May 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 7, 11.1.2003, p. 64.(3) OJ L 324, 29.11.2002, p. 11.(4) OJ L 156, 13.6.2001, p. 9.(5) OJ L 62, 6.3.2003, p. 8.ANNEX'ANNEX IIMODEL CERTIFICATE REFERRED TO IN ARTICLE 7(3) OF REGULATION (EC) No 1148/2001>PIC FILE= "L_2003121EN.000403.TIF">